DETAILED ACTION
Claim Status
	Claims 33-45 and 47-51 are allowed.
	Claims 1-32 and 46 have been cancelled.

Information Disclosure Statement
The Information Disclosure Statement filed 12 February 2021 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.

Drawings
	The Drawings submitted 4 August 2017 have been accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 33-45 and 47-51 are allowed.
With respect to the outstanding issues pertaining to priority, the claim to priority for US 14/974,158 filed 18 December 2015 (now US 9,805,168); 13/864,996, filed 17 April 2013 (now US 9,424,395); and US provisional application 61/772,401, filed 4 March 2013 is hereby acknowledged in view of the claim amendments submitted herein and in view of the discussion with Applicant in the Interview conducted 21 January 2021.
With respect to the outstanding rejections under 35 USC 112(a) and 112(b), the rejections are withdrawn in view of the claim amendments submitted herein.  

With respect to the prior art, the closest prior art fails to teach of fairly suggest the steps determining sensitivity of a location of three-dimensional geometric model based on uncertain variables and determining that said sensitivity exceeds a predetermine threshold based on change in fractional flow reserve values beyond a predetermined threshold and wherein in response to said determinations, splitting the location of the three-dimensional geometric model until a localization beyond a threshold is achieved.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631